


110 HR 5676 IH: To designate the historic Federal Building located at 100

U.S. House of Representatives
2008-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5676
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2008
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To designate the historic Federal Building located at 100
		  North Palafox Street in Pensacola, Florida, as the Winston E. Arnow
		  Federal Building.
	
	
		1.DesignationThe historic Federal Building located at 100
			 North Palafox Street in Pensacola, Florida, shall be known and designated as
			 the Winston E. Arnow Federal Building, in honor of Winston E.
			 Arnow who was appointed United States District Judge for the Northern District
			 of Florida by President Lyndon B. Johnson in 1968, and who served with
			 distinction until his death in 1994.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the building referred
			 to in section 1 shall be deemed to be a reference to the Winston E.
			 Arnow Federal Building.
		
